Citation Nr: 0112429	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
stroke (claimed as loss of sight, swollen ankles, and heart 
damage).

3.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1948 to 
September 1952.

This appeal is form a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denies service connection 
for the matters stated above as the issues in this appeal.

The veteran's formal application for VA disability 
compensation of December 1998 included claims for disability 
from fungal infection of the feet.  His notice of 
disagreement (NOD) with the September 1999 rating decision 
included dissatisfaction with the failure of the rating 
decision to adjudicate the claim pertaining to the feet.  A 
NOD with a failure to adjudicate a claim constitutes the 
initiation of an appeal, Isenbart v. Brown, 7 Vet. App. 537 
(1995), and obligates VA to reexamine a claim, conduct any 
indicated further development and adjudication, and, if the 
matter is not resolved by granting the benefit sought on 
appeal, issue a statement of the case.  38 C.F.R. § 19.26 
(2000).  In this instance, the benefit sought by initiating 
the appeal was adjudication of the claim.  The RO adjudicated 
the claim in April 2000 and notified the veteran of the 
denial of the claim by letter of May 3, 2000.  The veteran 
has not disagreed with the substantive decision.

The Board has no jurisdiction over the matter of service 
connection for the feet, as no appeal from the April 2000 
rating decision is before the Board.  See 38 C.F.R. § 20.200 
(2000) (defining actions that constitute an appeal).  
Nonetheless, reference to allegedly service-connected 
disorders of the feet is unavoidable in addressing questions 
in the instant appeal of entitlement to service connection 
for knee and back conditions that are presented as allegedly 
secondary to service-connected feet.  Such reference is not 
intended to imply any view by the Board on the matter of 
service connection for the feet that might come before it if 
timely appealed.

The veteran's December 1998 application for service 
connection stated a claim for service connection for 
residuals of a fracture of the right hand.  His substantive 
appeal in the instant case mentioned residuals of a fracture 
of the left hand.  The RO adjudicated the claim as to the 
left hand.  This is called to the RO's attention for any 
clarification warranted.


FINDINGS OF FACT

1.  The veteran did not have any hypertension or other 
cardiac or cardiovascular disease in service or within one 
year following separation from service, nor is any current 
cardiac or cardiovascular disease shown to be related to any 
medical condition existing in or due to service.

2.  The veteran did not have a stroke in service, and neither 
his stroke of circa 1985 nor any of its residuals are shown 
to be related to any medical condition existing in or due to 
service.

3.  No medical evidence of record shows the veteran had a 
disorder of either knee in service or that currently existing 
knee pathology existed in service or is related to any 
condition existing in service.

4.  No medical evidence of record shows the veteran had a 
disorder of the back in service or that currently existing 
lumbar spine or other low back pathology existed in service 
or is related to any condition existing in service.


CONCLUSIONS OF LAW

1.  Neither hypertension, arteriosclerotic heart disease, nor 
any other cardiac or cardiovascular disease was incurred in 
or aggravated by wartime service, nor may such incurrence be 
presumed, nor are any proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309(a), 3.310(a) 
(2000).

2.  The veteran did not have a stroke in service, nor is a 
post-service stroke or any residual of such stroke incurred 
in or aggravated in wartime service, nor is any disability 
due to stroke or a residual of stroke proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304(d), 3.310(a) (2000).

3.  Neither right nor left knee disorder was incurred in or 
aggravated by service, nor may incurrence of any arthritis of 
either knee be presumed, nor is any current disability of 
either knee proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309(a), 3.310(a) (2000).

4.  No lumbar disc disease or other lumbar or low back 
pathology was incurred in or aggravated by service, nor may 
incurrence of any arthritis of the lumbar spine be presumed, 
nor is any current disability of the lumbar spine or low back 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309(a), 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA obtained all of the veteran's available service medical 
records from the National Personnel Records Center (NPRC) in 
September 1999.  NPRC has been unable to locate any other 
medical records or indication of the existence of any others.

The available service medical records include reports of 
medical history and physical examination on entrance into the 
Navy.  They were negative for any history or current findings 
of hypertension, ASHD, stroke, other heart damage, knee or 
back disorder.  Chest x-ray was negative in November and 
October 1948.  The veteran's blood pressure on examination 
for enlistment was 138/80.  None of the several treatment 
records pertain to any of those conditions.  Chest x-rays in 
November 1949 showed lungs clear and heart and aorta within 
normal limits.  Chest x-rays in January 1951 were negative.  
Medical reports showed the veteran was physically fit for 
transfer in September 1948, October 1949, September 1951, and 
August 1952.  In September 1952 he was found physically 
qualified for discharge.  None of the criteria of physical 
fitness for transfer or for discharge are of record.  A 
September 1952 report of medical examination for separation 
from the Navy was negative for all conditions at issue in 
this appeal.  His blood pressure was 110/70.

The veteran's separation record shows he served with the 
Navy, with his most significant duty assignment at the San 
Diego Naval Hospital.  He received no wounds as a result of 
action with enemy forces.  He received Navy Occupation, 
Korean Service, and United Nations awards.

Other service personnel records show that the veteran had 
duty in Guam, where he received training to be a "HN" 
[hospital nurse], and was then transferred to the Far East 
for further assignment in September 1951.  That month, he was 
assigned to a surgical team pool and then to surgical team 
16.  He had two weeks of temporary additional duty (TAD) from 
U.S. Naval Hospital Yokosuka, Japan, with surgical team 16 
aboard U.S.S. LST 529, from which he returned in October 
1951, again taking TAD in March 1952.  In May 1952, he 
transferred from USS LST 802 to US Naval Hospital # 3923 for 
resumption of regular duties.  In June 1952 he went on TAD 
from U.S. Naval Hospital, Yokosuka, Japan, to the 14th Field 
Hospital, Pusan, Korea, with surgical team 16, returning in 
August 1952.  He had a federal income tax exemption for 
military wages earned in March, April, and May 1952, while on 
duty in the Korean War Zone.  During his service, he was 
authorized by Commander of the Navy Far East to wear the 
Korean Service Medal and the United Nations Service Medal for 
service aboard U.S.S. LST 914 in the Korean War Zone.

In November 1998, the veteran submitted an informal statement 
in support of claim, stating an informal claim for several of 
the conditions at issue in this appeal.  He attached the 
copies of service personnel records described above.  He 
stated that he was assigned to the Marines as a corpsman on 
the battlefields in Korea and in a POW camp in Pusan, Korea, 
where he assisted doctors in surgery.  He reported multiple 
assignments as a hospital nurse and surgical assistant and 
providing general care to prisoners in a POW camp in Korea.  
He reported that corpsmen "doctored" themselves.  He 
reported that he was not given a separation physical.  He 
asserted that hypertension began in service, from the extreme 
environment in which he served.  He reported having a stroke 
about 20 years ago in which he lost his left-side peripheral 
vision.  He asserted a claim for service connection for 
hypertension and conditions secondary to the hypertension, 
including loss of sight, ankle swelling and heart damage.  He 
asserted that he contracted fungus infection of the feet in 
Guam and disabilities of both knees and the back because of 
altered gait from the infection of his feet; he asserted that 
the knee and back problems began in service.  His formal 
application for compensation of December 1998 incorporated 
the November 1998 claims by reference.  He indicated in the 
space provided on the form a previous claim for VA 
hospitalization or medical care.  He did not indicate a prior 
claim for disability compensation or pension.

He also enclosed a copy of a VA letter to the veteran dated 
April, 21, 1953, which referenced the return to the veteran 
of a certified copy of his discharge, in connection with 
"the above claim."  There is no VA claim number on the 
letter, nor is the nature of the referenced claim evident in 
the VA claims file.  There is no other indication of 
communication between the veteran and VA from the time of 
separation until November 1998.  He filed a formal 
application for VA disability compensation in December 1998 
in which he reported treatment at a Little Rock, Arkansas, VA 
hospital in 1953.

In February 1999 the successor facility, Little Rock VA 
Medical Center (VAMC), responded to the RO's inquiry that it 
had no records of 1953.  In February 1999, the Pittsfield 
Federal Records Center, the National Archive and Records 
Administration facility that archives VA records from 
Arkansas, reported that it had no 1953 VA medical records of 
the veteran.

In his substantive appeal, the veteran reiterated that he 
received numerous hours of training as a "Medical Corpsman 
(Hospital Nurse-HN)" and he served as such in hospitals and 
in combat.  He described his duty as treating others and 
himself and documenting the treatment.  He identified some of 
his specific medical duties.  He asserted that VA lost his 
service medical records.  He asserted that he and doctors 
documented the treatment of his feet in medical records that 
VA was given to safeguard and has lost.

The RO requested private medical records from all physicians 
and treating facilities that the veteran authorized, except 
for two physicians whom the veteran reported were deceased.  
All requests elicited the production of medical records.

The RO notified the veteran in August 1999 that VA could not 
obtain any more service medical records and that the ultimate 
responsibility for submitting evidence in support of his 
claim was his.

Treatment records from St. Vincent Infirmary of October 1979 
to July 1998 show the veteran sought treatment for vision 
complaints.  A substantially illegible outpatient record of 
October 1979 pertains to vision complaints, with a positive 
finding as to both eyes and another as to the right eye.  The 
final diagnosis appeared to be right cataract.  In October 
1985, the veteran sought admission for complaints of 
shortness of breath, palpitations, and trouble swallowing 
unrelated to exertion.  Prior medical history included 
emergency admission in 1984 for complaints of headache and 
transient vision loss without any cause then found.  On 
current admission, the initial impression was shortness of 
breath, subjective weakness and mild dysphagia of 
questionable cause.  The final diagnosis was headaches and 
visual loss of questionable cause.  June 1990 records from 
St. Vincent Infirmary noted the veteran was six months post-
coronary bypass surgery and now complained of dizziness 
without true vertigo, no chest pain, and slight left arm 
discomfort and occasional palpitation.  The impression was 
unknown cause, not cardiac, not anginal.  In May 1995, he was 
admitted and treated for coronary artery disease, 
hypertension, and gastritis.  In July 1998, he had a negative 
submaximal stress test showing blunted heart rate response, 
exercise limited by back and leg pain, no symptoms of 
ischemia, and normal electrocardiogram (EKG) while walking.

February 1994 records from Baptist Medical Center show the 
veteran sought admission after an eight-week history of 
intractable frontal headaches with intermittent dizziness, 
unimproved with medical management.  Computed tomography (CT) 
scan of the sinuses showed moderate disease of the left 
maxillary and ethmoid sinuses.  CT scan of the head revealed 
an old right occipital lobe stroke.  He underwent left 
anterior ethmoidectomy, middle meatal maxillary antrostomy, 
and, upon complaints of chest pain, selective coronary 
arteriography, which showed all previous bypass grafts 
patent.  After chest pain resolved, he complained of 
intractable dizziness.  An MRI of the brain was normal.  
Having ruled out many possible medical causes for his 
complaints, the veteran was discharged.  The final diagnoses 
were left maxillary ethmoid sinusitis; possible unstable 
angina; and dizziness, etiology unclear.  He was found at 
discharge to have multiple bacterial infections and was put 
on multiple antibiotics.

Cardiology records of March 1994 to April 1995 from his 
cardiologist, J. Kizziar, M.D., included review of the 
veteran's chart from 1989, when he first saw the veteran.  At 
that time the veteran reported the onset of skipped heart 
beats since 1984.  He had onset of angina pectoris in 1989 
and subsequent testing revealed typical atherosclerotic 
coronary artery disease for which he had a coronary artery 
bypass graft (CABG) in May 1989.  After the CABG, he 
developed choking spells in his throat and underwent further 
work-up and treatment at St. Vincent Infirmary in 1990, with 
cardiac catheterization in 1990, after which he developed 
weakness, dizziness and inability to walk, felt due to his 
medication.  The symptoms resolved with alteration of the 
medication.  Subsequently, he was seen in the emergency room 
for choking and pain, which improved with changes in 
medication, but he developed dyspnea and balance problems.  A 
Persantine/Thallium stress test of March 1994 revealed a 
fixed inferior wall defect.  October 1990 evaluation of his 
imbalance produced the impression that it was due to failure 
to compensate for the stroke he had had in 1984.  In April 
1995, the veteran complained of "just running out of steam" 
on any exertion.  The impression was fatigue with unclear 
cause, probably due to overweight and coronary disease as 
contributing factors.  Carotic ultrasound duplex scan was 
normal.

Records received from B. McGowan, M.D., for March 1994 to 
August 1998 show he followed the veteran's cardiac status and 
other complaints.  A Baptist Hospital report of April 1997 
shows the veteran was admitted for treatment of poorly 
controlled hypertension and unstable angina.  History 
included known coronary artery disease with referral for 
admission because of prolonged chest discomfort and 
dizziness.  He was status post-angioplasty two years ago and 
bypass surgery several years ago.  Hypertension had proven 
difficult to control on an outpatient basis.  Thallium stress 
test showed some ischemia of questionable reversibility.  He 
had cardiac catheterization, which showed varying degrees of 
coronary artery lesions from 40 percent to total occlusion.  
He was discharged with blood pressure under control.

In August 1998, Dr. McGowan noted ongoing problems with 
sciatic-like lumbar spine symptoms.  Dr. McGowan noted that 
the veteran had previously seen a neurosurgeon, that he would 
refer the veteran to physical therapy.  An August 1998 
physical therapy report noted the veteran's history of lower 
back and left leg pain beginning in 1980.  The veteran 
described a specific fall from a building in the late 1970s.  
He obtained a medical opinion that surgery was the only 
treatment, but did not have the surgery.  He reported his 
current back symptoms and other prior medical history 
including cardiac and cardiovascular history, current 
treatment for hypertension, and bilateral knee surgery with 
cartilage debridement.  He said his symptoms had become worse 
in the past year.  The physical therapist's impression was 
that the veteran has soft tissue/muscle involvement in his 
low back symptoms that could be treated with physical 
therapy.

Medical records of April 1995 to July 1998 from A. Kumpuris, 
M.D., and J. Davis, M.D., reveal they participated in the 
veteran's cardiac care.  Back complaints were mentioned in 
July 1998.

The veteran sought VA outpatient treatment in November 1998 
with complaints of problems with his feet, swelling of the 
ankles, back pain and numbness in his lower extremities.  
Noted history included ASHD with three-vessel CABG, 
hypertension and gout.  Upon examination, the impression was 
need for better control of hypertension, ASHD, question of 
lumbar stenosis, and gout.  He was noted to be 5 feet 10 
inches tall and to weigh approximately 250 pounds.  The next 
week he was instructed in dietary therapy for weight loss and 
to control hypertension and cholesterol.

The veteran had VA outpatient examination in December 1998.  
He reported no prior VA care.  He reported very long-standing 
hypertension, currently well controlled.  He reported history 
of coronary disease with myocardial infarction in December 
1989, three-vessel aorta CABG that year, with recurrence of 
chest pain and angioplasty in 1994, without angina since.  
Other surgical history included bilateral cataract 
extractions with intraocular lens implants and bilateral knee 
surgery.  His current symptoms pertained to low back problems 
and left foot pain.  He reported recurrent mechanical low 
back pain over the years.  He reported current limitation of 
walking to about 30 minutes and onset of numbness and 
tingling from below the waist and down both lower extremities 
and sharp pain in the posterior left leg, little relieved by 
sitting and well relieved by lying down.  He said he had not 
had this evaluated before.  He reported bilateral knee 
arthritis after medial meniscus repair of the left ankle 
[sic].  On general physical examination of all systems, 
including neurologic, the examiner noted bilateral knee scars 
consistent with medial meniscectomies.  The impression 
included chronic low back pain with symptoms suggestive of 
acquired lumbar spinal stenosis; hypertension controlled; 
arteriosclerotic coronary artery disease status post aorta 
CABG and PTCA (percutaneous transluminal coronary 
angioplasty), currently angina-free.

In February 1999, the RO mailed the veteran a letter 
informing him of whom VA had requested medical records 
pursuant to his authorization and that he had the ultimate 
responsibility to provide evidence to substantiate his claim.  
The letter further identified the type of evidence necessary 
to show that the disabilities for which he sought service 
connection were incurred in or aggravated by his military 
service.  This included evidence that the claimed conditions 
had existed continuously from his separation from service.  
The letter also listed the following as examples of good 
evidence in support of his claim: dates and locations of 
medical treatment in service and the name of the treating 
facility, as well as his rank and organization at the time of 
treatment; statements from persons who knew him in service 
and with personal knowledge of any disability he had while on 
active duty, the dates and places of observation of 
conditions and describing the symptoms observed; records and 
statements from service medical personnel; medical evidence 
pertaining to treatment of the claimed disabilities, 
especially from soon after separation from service; pharmacy 
prescription records; and insurance or employment examination 
reports.

In a March 1999 statement, the veteran's oldest sister 
reported that the veteran lived with her for a short time 
after separation and told her about problems with his feet.  
In another March 1999 statement, another older sister of the 
veteran reported that she knew the veteran to have had 
problems with his feet for many years.

In a May 1999 statement, the veteran's wife reported that she 
and the veteran were married in June 1950.  She reported that 
he had no physical problems upon entrance into the service.  
She reported that she helped him prepare the November and 
December 1998 statements in support of his claim, and she 
certified everything in those statements to be true to the 
best of her knowledge.  She stated that the veteran sought 
treatment at the old Little Rock VA hospital within six 
months of separation from service for left foot pain.  She 
described his ongoing left foot problem.  She reported that 
he has had hypertension since service.


II.  Analysis

The RO denied each of the claims at issue on appeal as not 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
November 2000, Congress enacted and the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [hereinafter VCAA or the Act], which 
rescinded the requirement that "a person who submits a claim 
for benefits under a law administered by the Secretary [of 
Veterans Affairs] shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  Under the new law, VA 
must notify the veteran of the information necessary to make 
a substantially complete claim for benefits, and when a 
claimant has done so, provide more detailed notice of the 
evidence necessary to substantiate his claim.  VA should 
provide forms for the veteran to authorize VA to assist him 
to obtain evidence and identify the evidence VA will obtain 
and the evidence the veteran must provide.  The Act also 
prescribed VA's actions to obtain government records and to 
afford examinations and obtain medical opinions where 
necessary to permit adjudication of a claim.  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 .

Review of the extensive development activities undertaken by 
the RO in this case reveals VA has discharged its duty to 
assist the veteran to obtain evidence in this case, including 
informing him of unobtained evidence and of his ultimate 
responsibility to provide evidence.  Regulation provides that 
any government examination report may serve as an examination 
for the purpose of compensation claims if they are otherwise 
adequate.  38 C.F.R. § 3.326(b) (2000).  The extensive 
cardiology record in this claim is sufficient for rating all 
of the claims except for the knees and the back.  The 
December 1998 VA outpatient history and physical examination 
report is sufficient for rating the knee and back claims.  No 
medical opinion is needed in this case, because, as shown 
below, the factual predicate for an opinion on whether there 
is a relationship between current diagnoses and conditions 
incurred or aggravated in service does not exist.  That is, 
all lay and medical evidence together does not indicate that 
knee or back disabilities may be associated with the 
veteran's active service.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A(d)(2)(B)).  In sum, VA has discharged its duty to 
inform and assist the veteran under the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, and the Board may reach the merits 
of the appeal.

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

Regulation provides several devices for establishing service 
connection.  If a chronic disease shown as such in service 
(or during a presumptive period after service) is diagnosed 
at any time after service, it is service connected.  
38 C.F.R. § 3.303(b) (2000).  Evidence of continuity of 
symptomatology is only required where chronicity is not shown 
in service or during a presumptive period.  Id..  If any of a 
list of chronic diseases, including arteriosclerosis, 
cardiovascular-renal disease, including hypertension, and 
other organic disease of the nervous system, is shown by 
evidence to have been 10 percent disabling within one year of 
separation, such diseases are presumed incurred in service.  
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Any disease first 
diagnosed after service may be service connected if all of 
the evidence, including that pertinent to service, shows that 
it was incurred or aggravated by service, without regard to 
presumptive periods.  38 C.F.R. § 3.303(d).

In addition to the above bases of entitlement to service 
connection, "[d]isability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  38 C.F.R. § 3.310(a) (2000).  Service 
connection on this basis is called "secondary service 
connection" in VA parlance.  The disability contemplated by 
the regulation is not limited only to that directly caused by 
a service-connected disease or injury.  If a service-
connected disease or injury aggravates a condition that it 
did not cause, resulting in additional disability, that 
additional disability is service connected on a secondary 
basis.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has asserted that he had service "on the 
battlefields" in Korea.  While such an assertion suggests 
application of special rules of evidence for the proof of 
claims of incurrence or aggravation of disease or injury in 
combat, see 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000), close reading of the veteran's November 
1998 statement does not include an assertion of incurrence of 
any of the claimed conditions in combat.  Specifically, he 
has alleged that his claimed conditions resulted from 
"extreme environment," without articulating what that was.  
The Board will not infer injury or disease sustained while 
engaged in combat from that statement.  He attributed other 
disabilities to a fungal infection of the feet contracted on 
Guam, and its effect on his gait.  He did not report engaging 
in combat on Guam or otherwise indicate that he served in 
combat with an altered gait.  The evidence of record does not 
show the veteran to be a veteran of combat, and no 
presumption related to incurrence or aggravation in combat of 
any disability at issue applies in this case.  Id.

The veteran has asserted that VA lost his service medical 
records.  There is no evidence that VA ever had any medical 
records other than those currently in VA possession.  The 
veteran apparently submitted the April 1953 VA letter as 
evidence VA had his service medical records.  The letter does 
not say that.  It only indicates he had some unidentified 
claim, and it explicitly states only that VA returned his 
certified copy of discharge.  The veteran did not identify 
the claim.  He indicated in December 1998 that his only prior 
VA claim was for hospital care or medical treatment, and it 
is not now of record.  The veteran does not assert that VA 
lost an old claims file, nor otherwise address or explain the 
35-year hiatus in VA records.  The discharge referenced in 
the April 1953 letter is now of record.

In September 1999 VA obtained service medical records of the 
veteran.  The NPRC did not indicate that it had provided VA 
with the veteran's service records previously, as is regular 
practice when VA makes subsequent requests for service 
records.  NPRC did not report that the veteran's records 
would have been stored among those burned by a fire at the 
records center in July 1973.  The Board presumed regular 
performance of the administrative duties of government 
officials.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
The lack of the usual indicia of prior receipt of service 
medical records outweighs the veteran's bare assertion that 
VA lost service medical records.  The Board concludes that VA 
did not lose service medical records, and it has all that can 
be expected to be obtained.

A.  Hypertension

There is no evidence of hypertension in service, with the 
separation examination bearing the most probative value on 
that point.  Although the veteran has alleged that he did not 
have a separation examination, there is one of record.  There 
is no evidence of the precise time of onset of hypertension, 
other than that it is first documented many years after 
service and even later referred to as longstanding.  Those 
records are of no probative value to show hypertension was a 
chronic disease in service or was 10 percent disabling within 
a presumptive period thereafter.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a) (2000).  Absent evidence of the condition 
noted in service, there cannot be evidence of continuity of 
symptomatology with such a condition.  38 C.F.R. § 3.303(b) 
(2000).  All of the evidence, including that pertinent to 
service, does not show that hypertension first diagnosed 
after service and after any presumptive period was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2000).

The veteran proffered his medical opinion that hypertension 
resulted from the extreme environment of service.  That is a 
medical opinion beyond his competence.  Lay opinions are 
cognizable as evidence only within their competence, which 
does not extend to matters requiring medical expertise such 
as the cause of medical conditions.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  The veteran's practical training as a 
naval hospital nurse, including surgical assistance, is not 
medical expertise in cardiovascular diseases, and the Board 
does not find his medical opinion competent on that point.  
Consequently, the veteran's testimony does not provide any 
element of the evidence that permits a finding of service 
connection by application of any of the regulations discussed 
above.  Significantly, none of the many medical records of 
treatment for hypertension or other cardiovascular conditions 
include an opinion of the time of its onset earlier than the 
veteran's first documented treatment.

The clear preponderance of the evidence is against awarding 
service connection for hypertension.

B.  Stroke

The record is utterly devoid of any basis to find service 
connection for stroke or any of its claimed residua.  In 
short, without repeating the above summary of the several 
schemes provided by regulation to establish service 
connection, see 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2000), 
the only element of a viable claim for disability 
compensation is the evidence of a past stoke.  That evidence 
is affirmatively against finding the stroke occurred in 
service.  It shows it occurred long after service.  There is 
nothing beyond the veteran's bare assertion of an association 
with service that amounts to evidence of incurrence in 
service.

The veteran has, however, raised one further basis of service 
connection, that the stroke, or any sequelae, are proximately 
due to or a result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  That basis for service 
connection also contemplates that a service-connected disease 
or injury that did not directly cause the claimed disability 
did nonetheless aggravate it.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The service-connected disease or injury on which the veteran 
predicates this claim is apparently hypertension.  
Hypertension is not service connected.  No other service-
connected disease or injury is asserted to be the cause.  
Absent the fundamental, underlying factual predicate for a 
claim of secondary service connection, the claim seeks a 
benefit for which the veteran also lacks the legal predicate.  
In other words, even if the stroke was undebatably caused or 
aggravated by hypertension, the claim would be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

C.  Heart Condition Variously Diagnosed

The Board comprehends all of the veteran's several other 
diagnosed cardiac and cardiovascular diseases within this 
issue.  Again, applying the several regulations discussed 
above, see 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) 
(2000), the veteran has not provided any basis beyond his 
bare assertion to permit either a factual or legal finding of 
service connection.

No cardiac or cardiovascular disease is shown in service, 
during any presumptive period after service, or by continuity 
of symptomatology or other evidence pertinent to service that 
shows service connection.  No medical opinion of record links 
any of the diagnoses to service or any incident of service.  
There is no service-connected disease or injury to which it 
could be secondary.

The clear preponderance of the evidence is against awarding 
service connection for a heart condition, however diagnosed.

D.  Knees

The veteran's evidence in support of the claim that he 
developed bilateral knee problems in service amounts to a 
medical report that refers historically to knee surgery and 
his medical opinion that the condition of his knees resulted 
from the strain of an altered gait in service.  
Notwithstanding that the RO requested him to provide 
information to enable VA to obtain evidence in support of his 
claims, he provided no authorization for VA to obtain medical 
evidence about his knees.  Although the RO informed him of 
his ultimate responsibility to provide evidence in support of 
his claims and provided a list of the types of evidence 
useful to support his claim, he has provided none.  38 C.F.R. 
§ 3.159 (2000).  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran has compelled VA to adjudicate his claim for 
service connection for bilateral knee disorders without even 
providing primary documentation of the later-reported surgery 
or any information about the circumstances of it.

As discussed above, the veteran's lay opinion of medical 
causation is not probative evidence of the cause of his 
bilateral knee disorders.  Espiritu, 2 Vet. App. 492.  Even 
accepting, for discussion sake, that he had an altered gait 
in service, and even continuously ever after, his lay opinion 
does not establish that as the etiology of his knee problems, 
and the putative fact of an altered gait is not evidence of 
continuity of knee symptomatology.  38 C.F.R. § 3.303(b) 
(2000).

The veteran is competent to report that he had knee symptoms 
in service.  He stated that as a nurse or corpsman he treated 
himself and recorded the treatment, but he referred to 
treatment of his feet, not of his knees.  There is no 
notation in his service medical records of complaints or 
treatment of the knees.

Moreover, even if the veteran's testimony alone is sufficient 
to demonstrate bilateral knee symptoms in service, nothing in 
the record explains the dearth of any medical evidence about 
the knees between the time of separation from service and the 
(unrevealed) date of post-service knee surgery.  Without 
evidence of continuity of symptomatology, there is nothing to 
relate a current knee disability with service.  There is no 
medical evidence linking the knee surgery to service or to 
symptoms experienced in service.  38 C.F.R. § 3.303(b). 

In sum, the veteran has failed to submit any evidence of the 
onset of chronic bilateral knee pathology in service.  The 
clear preponderance of the evidence is against awarding 
service connection for a left or a right knee disorder as 
directly incurred in service.  38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309(a) (2000).

To the extent that the veteran, in the alternative, claimed 
that he has bilateral knee pathology secondary to a service-
connected pathology of the feet, see 38 C.F.R. § 3.310(a) 
(2000), his claim is without legal basis.  A claim for 
compensation for disability proximately due to or the result 
of a service-connected disease or injury is a claim for a 
benefit not provided by law.  As such, it must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

E.  Back

The claim for service connection for a back disability on 
either a direct or secondary basis is essentially equivalent 
to the claim for the knees.  Although the veteran has 
presented contemporaneous medical evidence of the fact of 
lumbar spinal and paraspinal muscular disorders, nothing 
links them with his service, directly or secondarily, but his 
lay opinion of a relationship between his back and his non-
service-connected feet.  The analysis regarding continuity of 
symptomatology with a condition noted in service, 38 C.F.R. 
§ 3.303(b), to the facts in evidence regarding the back leads 
to the same conclusion for the same reasons.  There is no 
basis to award service connection based on such continuity of 
symptomatology.

Absent the establishment of service connection of the 
condition to which the back pathology is allegedly secondary, 
there is no legal basis for an award of secondary service 
connection of back disability.  38 C.F.R. § 3.310(a).

In short, the veteran has provided no evidence beyond the 
current existence of lumbar spine or paralumbar muscle 
pathology to satisfy any element of a claim of entitlement to 
service for back pathology.  The clear preponderance of the 
evidence is against the claim.


ORDER

Service connection for hypertension, residuals of a stroke 
(claimed as loss of sight, swollen ankles, and damaged 
heart), a heart condition however diagnosed, bilateral knee 
disorders, and a back disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



